HNI Corporation 408 East Second Street, Muscatine, Iowa52761, Tel , Fax , www.hnicorp.com June 16, U.S. Securities and Exchange CommissionVIA EDGAR AND FACSIMILE Division of Corporation Finance Mail Stop 7010 100 F Street, N.E. Washington, D.C. 20549 Attn:Sherry Haywood, Staff Attorney Re:HNI Corporation Registration Statement on Form S-3 File No. 333-157578 Ladies and Gentlemen: On behalf of HNI Corporation ("HNI") and pursuant to Rule 461 under the Securities Act of 1933, the undersigned hereby requests the effective date of the above-referenced Registration Statement on Form S-3 be accelerated to 12:00 p.m., Washington, D.C. time, on Thursday, June 18, 2009, or as soon thereafter as practicable.HNI hereby acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. U.
